Citation Nr: 1023264	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1970.  The Veteran died in December 2003.  The appellant is 
the Veteran's surviving spouse.

This matter originally comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.  

The appellant appealed the Board's November 2008 decision 
denying her claim of entitlement to service connection for 
the cause of the Veteran's death to the United States Court 
of Appeals for Veterans Claims (Court).  The appellant did 
not appeal the portion of the decision, which denied 
Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318.  In January 2010, the appellant's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Vacatur and Remand 
(Joint Motion).  In a January 2010 Order, the Court granted 
the motion, vacated the portion of the Board's November 2008 
decision that denied entitlement to service connection for 
the cause of the Veteran's death and remanded the matter to 
the Board for action consistent with the Joint Motion.  

In June 2010, the appellant's attorney submitted a brief and 
a private medical opinion in support of the appellant's 
claim.  The brief included a waiver of initial RO 
consideration of the additional evidence, as well as, the 
remainder of the 90 day period for the submission of 
evidence.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2009). 


FINDINGS OF FACT

1. The Veteran's certificate of death reveals that he died in 
December 2003 with the immediate cause of the death listed as 
hypertensive cardiovascular disease and cirrhosis.    

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) with 
a rating of 100 percent disabling from October 2, 1996.        

3.  The evidence of record shows that as a result of the 
symptoms and manifestations produced by the Veteran's 
service-connected PTSD, the Veteran self-medicated with 
alcohol which, in turn, led to the development of cirrhosis 
of the liver and hypertensive heart disease.


CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, 
service connection is warranted for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

II. Merits of the Claim for Cause of the Veteran's Death

The appellant claims that the Veteran's service-connected 
PTSD contributed to the veteran's cause of death.  
Specifically, she contends that the Veteran's substance 
abuse, which was due his PTSD, contributed to the Veteran's 
cause of death.  See August 2008 Board hearing transcript.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially to death, combined to cause 
death, and aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.   

The evidence of record shows that the first element for 
service connection for cause of death have been met.  A 
certificate of death confirms that the Veteran died in 
December 2003 and lists the immediate cause of death as 
hypertensive cardiovascular disease and cirrhosis with no 
underlying cause of death.  

In regards to the second element, the record reflects that 
service connection had been established during the Veteran's 
lifetime for PTSD.   However, the Board observes that the 
Veteran was not service-connected for alcohol dependence 
secondary to his service-connecter PTSD during his lifetime.  

With respect to the second and third elements, the Board 
notes that the record contains a private medical opinion 
dated in March 2010 in support of the appellant's claim.  The 
medical opinion was provided by a private physician with a 
background in internal medicine, psychiatry and addiction 
medicine.  The physician asserted that the Veteran's heart 
disease and liver disease originated with the Veteran's PTSD 
and in this instance his psychiatric illness led to severe 
medical problems that were lethal.  He emphasized that the 
record shows that the Veteran's alcohol dependence is 
secondary to his symptoms of PTSD. In this regard, he 
observed that there were numerous statements within the 
medical record and directly from the Veteran describing the 
severity of the Veteran's PTSD and his failed attempts at 
mitigating these pervasive and disabling symptoms with 
alcohol.  The private physician determined that there is no 
question that the Veteran's alcohol dependence led to 
cirrhotic liver disease and his death.  He concluded that it 
was clear from the record that the Veteran's PTSD led to 
alcohol dependence, which ultimately led to cirrhosis of the 
liver, a strong contributor to his death.  The physician also 
noted that the Veteran had hypertensive heart disease and 
that it is very well known that chronic alcohol dependence is 
a strong contributor to hypertension as well as alterations 
in the function of myocardium.  He indicated that there is an 
extensive block of medical literature connecting chronic 
alcohol use to intractable hypertension and altered cardiac 
function.  Furthermore, he explained in detail why the VA 
examiner in September 2006 arrived at an erroneous conclusion 
that the Veteran's PTSD was not related to his death.  

The Board recognizes that the record also contains a VA 
medical opinion dated in September 2006.  The VA examiner 
provided the opinion that PTSD did not cause or aggravate the 
Veteran's cirrhosis or his hypertensive cardiovascular 
disease.   However, the examiner did not address the issue of 
whether the Veteran's alcohol dependence was proximately due 
to his service-connected PTSD and whether the alcohol abused 
caused or aggravated his cirrhosis of the liver, which led to 
his death.  Therefore, the record does not contain any 
probative medical opinion that is contrary to the March 2010 
private medical opinion.  

In this case, the Board concludes that the March 2010 private 
medical opinion is persuasive on the questions of whether the 
Veteran's alcohol abuse is secondary to service-connected 
PTSD and whether the alcohol abuse contributed to the cause 
of the Veteran's death.  The physician reviewed the claims 
file and provided a clear and thorough rationale for his 
opinion based on medical literature and the evidence of 
record.  He also addressed the VA examiner's opinion and 
provided a clear explanation of why he felt that it was 
erroneous.  The physician noted that the examiner did not 
mention any possible connection between the Veteran's PTSD 
and alcohol abuse.  He, therefore, found that the examiner's 
conclusion extremely superficial, as the examiner did not 
make any attempt to view the underlying cause of the 
Veteran's clinical condition.  As the private physician 
provided a comprehensive rationale for his opinion supported 
by medical literature and it is consistent with the other 
medical evidence of record, the Board finds that the private 
medical opinion is highly probative.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  

Based on the foregoing, the evidence of record is at least in 
equipoise regarding the issue of whether the Veteran's 
alcohol dependence is secondary to his service-connected PTSD 
and that the alcohol dependence contributed to the Veteran's 
cause of death.  As such, the Board resolves any reasonable 
doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §  3.102.  In forming this conclusion, the Board notes 
that service connection is not precluded for an alcohol abuse 
disability secondary to a service-connected disorder.  Allen 
v. Principi, 237 F.3d. 1368, 1381 (Fed. Cir. 2001).  
Accordingly, the Board finds that entitlement to service 
connection for cause of the Veteran's death is warranted.    


ORDER

Entitlement to service connection for cause of the Veteran's 
death is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


